Exhibit 99.1 J.B. Hunt Transport Services, Inc. Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Lowell, Arkansas 72745 Finance/Administration (NASDAQ: JBHT) and Chief Financial Officer (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. REPORTS RECORD REVENUES, RECORD NET EARNINGS AND RECORD EARNINGS PER SHARE FOR BOTH THE FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2013 ■ Fourth quarter 2013 Revenue: $1.47 billion; up 10% ■ Fourth quarter2013 Operating Income: $153.5 million; up 7% ■ Fourth quarter2013 EPS: 77 cents vs. 70 cents; up 10% ■ Full Year 2013 Revenue: $5.6 billion; up 10% ■ Full Year 2013 Operating Income: $576.7 million; up 9% ■ Full Year 2013 EPS: $2.87 vs. $2.59; up 11% LOWELL, ARKANSAS, January 23, 2014 - J.B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced record fourth quarter 2013 net earnings of $92 million, or diluted earnings per share of 77 cents vs. fourth quarter 2012 net earnings of $84 million, or 70 cents per diluted share. Total operating revenue for the current quarter was $1.47 billion, compared with $1.34 billion for the fourth quarter 2012. Load growth of 13% in Intermodal (JBI) helped drive an 11% increase in segment revenue. Dedicated Contract Services (DCS) segment revenue increased by 17%, primarily from the addition of new customer accounts. Integrated Capacity Solutions (ICS) segment revenue increased by 13%, mostly from a higher load count and an increase in revenue per load. Truck (JBT) segment revenue decreased 19%, primarily from an 11% reduction in fleet size compared to a year ago. Current quarter total operating revenue, excluding fuel surcharges, increased 13% vs. the comparable quarter 2012. Operating income for the current quarter increased to $153.5 million vs. $143.3 million for the fourth quarter 2012. The increase primarily reflects higher revenue on greater load volumes and improved network balance in JBI. These improvements were partially offset by increased costs paid to hire and retain drivers; higher workers’ compensation and accident costs; increased costs to third party carriers, fewer gains on equipment sales and lower truck utilization. Net earnings rose 9% to $92 million in the current quarter from $84 million in 2012, primarily due to the growth in revenue and a lower cost of borrowing. Compared with the same period 2012, net interest expense in the current quarter was down approximately $500,000 on a higher average debt balance due to a reduction in our average interest rate. The annual and fourth quarter effective tax rates in 2013 were 38.15% and 38.23%. The annual and fourth quarter effective tax rates in 2012 were 38.5% and 39.16%, respectively. Segment Information: Intermodal (JBI) ■
